tcmemo_1997_289 united_states tax_court j brent haymond and janis s haymond petitioners v commissioner of internal revenue respondent docket no filed date earl d tanner jr for petitioners david w sorensen for respondent memorandum findings_of_fact and opinion tannenwald judge respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure and a penalty under section in the amount of dollar_figure for the taxable_year the issues for decision are as follows whether petitioners are entitled to include an unpaid commission in the basis of stock sold by petitioner j brent haymond's wholly owned s_corporation whether petitioners are liable for the accuracy-related_penalty under sec_6662 and whether petitioner janis s haymond should be relieved of liability for tax as an innocent spouse pursuant to sec_6013 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by this reference petitioners husband and wife filed a joint federal_income_tax return for they resided in springville utah at the time they filed their petition petitioner j brent haymond mr haymond earned an undergraduate degree in chemistry and a master's degree in business administration he has extensive job experience in marketing computer technology and in managing information systems and computer companies in an executive capacity at some point unless otherwise indicated all statutory references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure mr haymond left the data processing field and began to devote his business efforts to power production petitioner janis s haymond mrs haymond has spent most of her life raising children her formal education beyond high school consisted of some college courses on the subjects of early childhood and psychology taken periodically she was not involved in her husband's business activities except as described below intex fuels and chemicals corporation intex was an s_corporation during the taxable_year mr haymond owned percent of the stock of intex and served as its president the board_of directors of intex consisted of petitioners and joseph winther these individuals were also intex's officers mrs haymond's role as a director and an officer was to sign documents as needed she did not participate in the operations of intex or in its decision making intex entered into a joint_venture with bonneville pacific with respect to the lehi co-generation plant project the project intex owned percent of the project and bonneville pacific owned percent as a result of disagreement between mr haymond and bonneville pacific sometime in intex transferred its interest in the project to bonneville pacific in exchange for bonneville pacific stock the stock bonneville pacific also agreed to redeem the stock in at a set price that exceeded the value of the stock at the time of the exchange on date intex sold the stock back to bonneville pacific for dollar_figure in pursuant to a resolution of its board_of directors intex agreed to pay mr haymond a commission of dollar_figure for his part in arranging the transfer of intex's interest to bonneville pacific intex did not pay the commission in in or in any subsequent year up through the time of trial mrs haymond knew that intex had sold its interest in the project but did not know any of the financial aspects of the transfer of intex's interest in the project or that intex sold the bonneville pacific stock in she did not read the resolution when signing it it was one of many documents she signed that day mrs haymond was not aware that mr haymond was to receive the commission petitioners employed j niel strong mr strong a certified_public_accountant c p a to complete both their personal federal_income_tax returns and those of intex mr strong has had his c p a license since he has been petitioners' accountant for approximately years about to percent of mr strong's practice consists of preparing tax returns the financial records of intex consisted of a check register containing copies of the checks deposit slips and bank statements these records were kept by mr haymond until he brought them to mr strong to prepare the tax returns mrs haymond did not have possession of intex's financial records nor did she review them in preparing the tax returns for the taxable_year mr haymond and mr strong discussed the sale of the stock mr strong requested all documentation related to the stock mr haymond provided mr strong with a copy of the resolution among other items mr strong knew that the commission had not been paid mr haymond did not instruct mr strong as to the treatment of the commission mr strong assumed that it was additional basis because it was a commission paid sic on the--on the stock on the sale sic of the stock he had understood from reading the resolution that mr haymond was entitled to a commission and he assumed the commission would be paid in the near future from intex's books mr strong believed intex was a going concern and would have the cash to pay the commission he analogized the commission owed to a note given for borrowed funds to purchase property based on this reasoning mr strong included the commission in the basis of the stock once mr strong had prepared both intex's and petitioners' returns mr haymond and mr strong met to review those returns mrs haymond was not present they discussed each item on intex's schedule d including the amount shown as the basis of the stock mr strong did disclose to mr haymond that he had included the commission in the basis mr haymond's questions regarding the commission concerned whether petitioners owed tax on the commission itself since he had not received it mr haymond did not object to mr strong's method of reporting the stock transaction and the returns were filed as prepared by mr strong mr haymond did not show intex's tax_return to mrs haymond he presented their personal tax_return to mrs haymond and indicated where to sign mrs haymond did not discuss either intex's return or petitioners' personal return with mr strong mrs haymond signed the return relying on mr haymond's expertise for its correctness for the taxable_year petitioners and intex reported their respective incomes on the cash_basis method_of_accounting intex reported the sale of the stock on its tax_return schedule d of intex's return reflected the stock sales_price of dollar_figure a basis of dollar_figure which included the dollar_figure commission payable to petitioner and a resulting capital_gain of dollar_figure petitioners in turn reported percent of the the parties have stipulated this amount was dollar_figure however the return shows dollar_figure also sales_price dollar_figure less the gain reported dollar_figure equals dollar_figure this discrepancy does not affect the amount in dispute the dollar_figure commission dollar_figure as capital_gain on their personal tax_return petitioners did not include the dollar_figure commission in their income for the taxable_year respondent disallowed the inclusion of the commission in intex's basis in the stock thus increasing petitioners' capital_gain petitioners' return showed a tax of dollar_figure whereas the tax required to be shown on the return as determined by respondent is dollar_figure inclusion of the commission in basis opinion the primary issue before us is whether the unpaid commission to which mr haymond was apparently entitled should be taken into account in determining the basis of the bonneville pacific stock sold in by intex for purposes of calculating intex's capital_gain required to be reported by petitioners on their return petitioners argue that including the commission in basis is proper because the commission is a capital_expenditure related to the stock and the gain on the stock must be recognized in the year of the sale respondent does not dispute that the commission is a capital_expenditure or that gain must be reported in the year_of_sale but challenges the inclusion of the the form_1040 schedule d only asked for the amount of the net gain loss from s_corporations commission in basis on the grounds that intex as a cash_basis s_corporation had not paid the commission sec_461 provides the general_rule that the amount of any deduction or credit shall be taken for the taxable_year which is the proper taxable_year under the method_of_accounting used in computing taxable_income for the cash_basis method allowable deductions shall as a general_rule be taken into account for the taxable_year in which paid if an expenditure results in the creation of an asset having a useful_life which extends substantially beyond the close of the taxable_year such an expenditure may not be deductible or may be deductible only in part for the taxable_year in which made sec_1_461-1 income_tax regs capital expenditures are not deductible sec_263 397_us_572 instead an adjustment to basis shall in all cases be made for expenditures properly chargeable to capital_account sec_1016 federal_income_tax is computed on the basis of an annual accounting 282_us_359 expenses paid in one year cannot be used by a cash_basis taxpayer to offset gain realized in an earlier year the taxpayer however may be entitled to a loss in the year in which the expenses are paid 65_tc_18 52_tc_986 revd and remanded on another issue 444_f2d_770 3d cir 14_tc_449 harchester realty corp v commissioner tcmemo_1961_184 the same principle applies in the instant case petitioners argue that intex's obligation to pay the commission is fixed and enforceable like a deferred obligation to pay the purchase_price of property and therefore includable in basis in so arguing petitioners seek to apply the rationale of 461_us_300 and its predecessor 331_us_1 we disagree the fact of the matter is that the rationale of tufts and crane in the cash versus accrual context is sui generis as the supreme court's opinion in tufts clearly reveals in our judgment it has no application to the issue before us in a similar vein we reject petitioners' attempt to remove a capital_expenditure from the impact of sec_461 notwithstanding the fact that that section speaks in terms of a deduction whether the item is within the category of a deduction or a capital_expenditure payment is a prerequisite for its being taken into account by a cash_basis taxpayer indeed we have specifically so held where commissions were involved factors cited by petitioners such as that the amount of the commission was ascertainable and that the expense had been incurred are not relevant to a cash_basis entity such as intex even if intex used the accrual_method of accounting and met all other requirements for accrual of the expense sec_267 would operate to delay a deduction at least until mr haymond as a related_taxpayer on the cash_method_of_accounting included the commission in income harchester realty corp v commissioner supra cf vaira v commissioner supra unpaid appraisal fees landreth v commissioner tcmemo_1985_413 affd in part revd in part and remanded 859_f2d_643 9th cir unpaid legal fees accuracy-related_penalty sec_6662 imposes an accuracy-related_penalty of percent of the portion of the underpayment_of_tax attributable to any substantial_understatement_of_income_tax sec_6662 and b there is no question that the understatement_of_tax involved herein is substantial under sec_6662 the accuracy-related_penalty will not be imposed with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends upon the facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer's effort to determine the taxpayer's proper tax_liability id generally the taxpayer cannot avoid the duty_of filing accurate returns by placing responsibility on a tax_return_preparer 88_tc_654 reliance on the advice of a professional does not necessarily demonstrate reasonable_cause and good_faith sec_1_6664-4 income_tax regs where the taxpayer claims reliance on an accountant who prepared the return the taxpayer must establish that the correct information was provided to the accountant and that the item incorrectly claimed or reported in the return was the result of the accountant's error 70_tc_158 57_tc_781 mr haymond and mr strong an experienced c p a discussed the sale of the stock and mr haymond provided him with the resolution mr strong knew the commission had not been paid and that intex used the cash_method_of_accounting it was not at mr haymond's instruction but rather on mr strong's own initiative that the commission was treated as part of the basis of the bonneville pacific stock we find that petitioners provided mr strong with sufficient information and that their reliance on mr strong was reasonable and in good_faith we think that the question of includability of the commission obligation was sufficiently technical so that neither mr haymond and a fortiori mrs haymond could have been expected to dispute mr strong's treatment see 469_us_241 most taxpayers are not competent to discern error in the substantive advice of an accountant or an attorney cf 853_fsupp_396 m d fla where the treatment accorded compensation expense was held not to have been reasonable and in good_faith but the treatment of depreciation was held to have satisfied such requirement metra chem corp v commissioner t c pincite where the treatment of cash dividends actually received which are customarily recognized as taxable overcame the reliance on professional advice and constituted negligence but such reliance avoided negligence where depreciation was involved we hold that petitioners are not liable for the accuracy- related penalty innocent spouse sec_6013 provides if a a joint_return has been made under this section for a taxable_year b on such return there is a substantial_understatement of tax attributable to grossly_erroneous_items of one spouse c the other spouse establishes that in signing the return he or she did not know and had no reason to know that there was such substantial_understatement and d taking into account all the facts and circumstances it is inequitable to hold the other spouse liable for the deficiency in tax for such taxable_year attributable to such substantial_understatement then the other spouse shall be relieved of liability for tax including interest penalties and other_amounts for such taxable_year to the extent such liability is attributable to such substantial_understatement the taxpayer has the burden of proving that he or she meets each of these requirements a failure to prove any one of these requirements will prevent the taxpayer from qualifying for relief 872_f2d_1499 11th cir affg tcmemo_1988_63 94_tc_126 affd 992_f2d_1132 11th cir petitioners filed a joint tax_return for the year at issue and substantially understated their tax petitioners argue that if the court holds for respondent on the issue of the inclusion of the commission in basis then such inclusion was grossly erroneous and mrs haymond is an innocent spouse for items of basis grossly_erroneous_items means any claim in an amount for which there is no basis in fact or law sec_6013 there is no basis in law or fact if the claim is fraudulent phony frivolous or groundless 20_f3d_1128 11th cir affg tcmemo_1993_17 98_tc_28 the disallowance of an item is not in and of itself proof of the lack of basis in fact or in law feldman v commissioner supra pincite russo v commissioner supra the claim in the instant case was not fraudulent phony frivolous or groundless the existence of the proposed commission is not disputed thus there is a basis in fact commissions on stock transactions generally are includable in basis the question herein is whether such includability applies to a cash_basis taxpayer where the commission has not been paid we have held that it should not be so included but we have also held in determining the application of the accuracy-related_penalty that a technical question of tax law was involved under such circumstances we concluded that the claim in respect of the commission is not a grossly erroneous item since mrs haymond has failed to satisfy one of the conditions of sec_6013 she is not entitled to innocent spouse relief that being the case we have no need to consider whether she satisfied the remaining conditions of sec_6013 in keeping with the above holdings decision will be entered for respondent as to the deficiency and for petitioners as to the penalty
